Citation Nr: 1532425	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-11 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Whether there was clear and unmistakable error (CUE) in a June 2001 rating decision terminating entitlement to a TDIU.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of  May 2005 and October 2007 rating decisions of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2010, jurisdiction was transferred to the RO in Chicago, Illinois.  

The Board notes that a June 2001 rating decision reflects that entitlement to a TDIU was terminated.  In a February 2003 rating decision, entitlement to a TDIU was denied.  In October 2003, the Veteran filed a notice of disagreement (NOD) with the February 2003 rating decision denying entitlement to a TDIU.  Although a May 2005 statement of the case (SOC) addressed the issue of entitlement to a TDIU, a May 2005 rating decision reflects the determination of the Agency of Original Jurisdiction (AOJ) that the June 2001 rating decision terminating entitlement to a TDIU did not contain CUE.  The Veteran's April 2006 submission is reasonably construed as a NOD with the May 2005 rating decision with respect to the issue of whether there was CUE June 2001 rating decision terminating entitlement to a TDIU.  See Ortiz v. Shinseki, 23 Vet. App. 353, 360 (2010) (noting that mere dissatisfaction is the essence of a NOD).  The filing of a NOD confers jurisdiction on the Board, and the next step is for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page.  

In February 2015, the Veteran revoked the power of attorney of record in favor of Disabled American Veterans.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is in the Veteran's file. 

The issue of whether there was CUE in a June 2001 RO decision that terminated entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected PTSD has precluded her from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted when a Veteran's service-connected disabilities are rated less than total, but prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2014).  

The record Veteran filed a claim for a TDIU on April 27, 2006.  The Veteran's service-connected PTSD is rated as 70 percent disabling.  As such, her service-connected disability meets the threshold criteria for consideration of a TDIU.  38 C.F.R. §§ 4.16(a).  Evidence of record reflects the Veteran last engaged in substantially gainful employment in November 2000.  See, May 2015 VA Form 21-8940.  

A September 2006 private report notes the Veteran's inability to follow a regular daily schedule of bathing, dressing and keeping house, and that she lived a much-reduced, simplified lifestyle.  It was concluded that the Veteran was unable to meet work expectations due to her existing psychiatric symptomatology, significantly her service-connected PTSD.  

The December 2006 VA examination report reflects the Veteran decompensated to a moderate extent when in work situations that represented a level of stress and pressure to perform within a time frame.  It was noted that she would have more trouble than the average person in keeping her efforts organized in such a way as to work at a competitive pace.  It was also noted that she appears to do reasonably well when she does not have time pressure placed on her.  Although the VA examiner attributed some of her symptoms to depression, noting her depression was unrelated to PTSD, the Global Assessment of Functioning (GAF) score of 42 was noted to reflect her overall level of disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  Regardless, the VA examiner's opinion was based at least, in part, on a "moderately full spectrum of PTSD symptoms."  The Board notes that a GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

Moreover, in an April 2002 private record, the Veteran's treating physician, Dr. Preston, specifically stated there certainly could be an element of PTSD contributing to the Veteran's depressive disorder, not otherwise specified.  In addition, in a June 2005 private record, some of her symptoms were attributed to not only major depression and a history of PTSD, but also paranoid or schizotypal traits.  

The Board notes that VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (where there is a lack of sufficient medical evidence that differentiates such symptoms, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  The Board finds the evidence is at least in equipoise with respect to whether the symptoms of the Veteran's non-service-connected psychiatric conditions can be distinctly separated from the Veteran's service-connected psychiatric symptoms.  Accordingly, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that all psychiatric symptoms will be considered part of her service-connected PTSD. 

In addition, and although the May 2007 VA examination report notes that from a physical health standpoint it was more than likely that the Veteran was able to sustain gainful employment, a March 2015 private report from K. Morgan, LISW, reflects that consistent, agitating and intrusive thoughts due to PTSD prevented the Veteran from having the concentration necessary for performing life functions.  Manifestations were noted to include frequent distractions, and irrelevant speech and thoughts.  It was concluded that only with a limited, concrete simplified lifestyle would the Veteran be able to maintain stability.  

Consistent with the March 2015 opinion is Dr. Preston's April 2015 opinion to the effect that the Veteran is not capable of maintaining long-term competitive gainful employment due to PTSD and major depression.  The Board notes that Dr. Preston provided a similar opinion in November 2003, concluding that the Veteran was not able to tolerate the interpersonal aspects of any job sufficiently to maintain long-term, competitive employment due to chronic anxiety and depression.  The 70 percent evaluation currently assigned for PTSD contemplates anxiety/panic attacks and disturbances of mood and motivation.  

Taking in to consideration both the lay and medical evidence of record, to include consideration of the Veteran's employment history and her educational attainment, the Board finds that the evidence is in at least in equipoise as to whether the Veteran's service-connected PTSD is of sufficient severity to preclude her from securing and following substantially gainful employment.  For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence of record as a whole demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16.  Accordingly, the Board finds that a TDIU is warranted.  


ORDER

Entitlement to a TDIU is granted.  


REMAND

As noted in the introduction, the record reflects that in April 2006 the Veteran filed a document that can be construed as a NOD with the May 2005 rating decision in which the AOJ determined that a June 2001 rating decision terminating entitlement to a TDIU did not contain CUE.  A SOC pertaining to this issue is not associated with the record.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436.

Accordingly, the issue is REMANDED for the following actions:

Issue a SOC as to whether there was CUE in a June 2001 RO decision that discontinued entitlement to a TDIU.  The issue is to be certified to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


